FILED
                            NOT FOR PUBLICATION
                                                                             JUN 10 2016
                     UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


BECKY LOOP,                                      No. 14-35261

               Plaintiff - Appellant,            D.C. No. 3:12-cv-01674-JE

 v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security,

               Defendant - Appellee.


                   Appeal from the United States District Court
                            for the District of Oregon
                   Michael W. Mosman, District Judge, Presiding

                              Submitted June 8, 2016 **

Before:        PREGERSON, LEAVY, and OWENS, Circuit Judges.

      Becky Loop appeals the district court’s judgment affirming the

Commissioner of Social Security’s denial of her application for disability




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
insurance benefits under Title II of the Social Security Act. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

      We review de novo a district court’s judgment upholding an administrative

law judge’s (“ALJ”) denial of social security benefits. Ghanim v. Colvin, 763 F.3d
1154, 1159 (9th Cir. 2014). We will reverse only if the ALJ’s decision is not

supported by substantial evidence in the record or is based on legal error. Id.

      At step four of the sequential evaluation process, the ALJ found that despite

Loop’s severe impairments of degenerative disc disease, hearing loss, epicondylitis

(elbow inflammation), diabetes mellitus, and left hip bursitis, she was capable of

performing her past relevant work as a customer service representative at a call

center.

      The ALJ did not err by failing to include an impaired ability to talk and hear

on the telephone in her finding regarding Loop’s residual functional capacity.

Substantial evidence, including Loop’s own testimony about the effectiveness of

her hearing aids and her reason for leaving the call center job, supported the ALJ’s

finding. See 20 C.F.R. § 404.1545(a)(1); Garrison v. Colvin, 759 F.3d 995, 1010-

11 (9th Cir. 2014).

      The ALJ properly accorded little weight to the opinion of an occupational

therapist. See 20 C.F.R. §§ 404.1513(a) & (d)(1); Britton v. Colvin, 787 F.3d
2
1011, 1013 (9th Cir. 2015) (per curiam) (holding that ALJ may discount testimony

from “other sources” by giving reasons germane to that witness). The ALJ

provided reasons germane to this therapist by explaining that her assessment did

not reflect Loop’s capacities while on medication, and it predated by almost three

years the end of Loop’s substantial gainful employment as a customer service

representative and her alleged disability onset date. See Carmickle v. Comm’r, 533
F.3d 1155, 1165 (9th Cir. 2008) (holding that medical opinions predating alleged

onset of disability are of limited relevance); Warre v. Comm’r of Soc. Sec. Admin.,

439 F.3d 1001, 1006 (9th Cir. 2006) (stating that impairments that can be

controlled effectively with medication are not disabling).

      The ALJ did not err in finding unconvincing Loop’s testimony that due to

her chronic back and hip pain, she was incapable of any work activity. The ALJ

properly followed the two-step credibility analysis and provided specific, clear and

convincing reasons, supported by substantial evidence, for her credibility finding.

See Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1102 (9th Cir. 2014).

The ALJ properly relied in part on her observations of Loop during the hearing and

properly considered Loop’s daily activities and hobbies. See Molina v. Astrue, 674
F.3d 1104, 1112-13 (9th Cir. 2012). The ALJ also properly considered Loop’s

reason for leaving her call center job. See Bruton v. Massanari, 268 F.3d 824, 828


                                          3
(9th Cir. 2001). In light of these other valid reasons, any error in the ALJ’s

reasoning regarding Loop’s medical transcription training was harmless. See

Molina, 674 F.3d at 1122.

      Any error in the ALJ’s assessment of a lay witness also was harmless. See

id.

      Finally, substantial evidence supported the ALJ’s finding, at step four, that

Loop was capable of performing her past relevant work as a call center customer

service representative. See Ghanim, 763 F.3d at 1166. Loop contends that this

finding was in error because the vocational expert testified that she could perform

the call center work with the “accommodation” of a sit/stand option, but the

possibility of reasonable accommodation may not be taken into consideration in

the determination whether a Social Security claimant is disabled. See Cleveland v.

Policy Mgmt. Sys. Corp., 526 U.S. 795, 803 (1999) (contrasting Social Security

disability claims and claims under Americans with Disabilities Act). Loop’s

contention lacks merit because the gist of the vocational expert’s testimony was

that allowing a sit/stand option is commonplace in call center workplaces, and this

is how the call center job is generally performed in the national economy. See 20

C.F.R. § 404.1560(b)(2) (providing that vocational expert may testify as to how

claimant’s past relevant work is “generally performed in the national economy”);


                                          4
Bayliss v. Barnhart, 427 F.3d 1211, 1218 (9th Cir. 2005) (holding that ALJ may

take administrative notice of any reliable job information, including information

provided by vocational expert); see also Jones v. Apfel, 174 F.3d 692, 693-94 (5th

Cir. 1999) (holding that ALJ properly relied on vocational expert’s testimony

indicating that allowing for employee to alter between sitting and standing is

prevalent accommodation in workplace).

      AFFIRMED.




                                          5